Citation Nr: 1734462	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-24 145A	)	DATE
	)
	)


THE ISSUE

Whether the denial of entitlement to service connection for thoracic lordoscoliosis in a May 4, 1981, decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for thoracic lordoscoliosis is addressed in a separate document.) 

REPRESENTATION

Moving party represented by:  Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1978.

This matter comes before the Board on the Veteran's May 2014 motion alleging CUE in the Board decision dated May 4, 1981.

In November 2015, the Board issued a decision in which it found no CUE in the May 4, 1981, decision that denied the entitlement to service connection for thoracic lordoscoliosis.  The Veteran appealed the November 2015 decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In December 2016, CAVC issued a memorandum decision that vacated the November 2015 Board decision and remanded the matter.

 FINDINGS OF FACT

1.  In a decision issued May 4, 1981, the Board denied entitlement to service connection for thoracic lordoscoliosis.  

2.  The May 1981 Board decision did not contain an error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The May 4, 1981, Board decision that denied entitlement to service connection for thoracic lordoscoliosis does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

To establish CUE, the moving party must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)); see 38 C.F.R. § 20.1403(a).

In the May 2014 motion, the Veteran's representative specifically alleged that the Board committed CUE in its May 1981 decision by failing to apply the second prong of the presumption of soundness as enunciated in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In Wagner, the court interpreted provisions of 38 U.S.C.A. § 1111 that had been in effect since the 1940's.  Under the presumption of soundness, Veterans are presumed to be in sound condition when examined, accepted and enrolled into service, except for defects, infirmities or disorders noted at the time of the examination, acceptance, and enrollment.  The presumption is rebuttable with clear and unmistakable evidence that the injury or disease existed prior to service and was not aggravated by such service.  Id.  The court held that provisions of former 38 C.F.R. § 3.304(b) (2004) that required only clear and unmistakable evidence of pre-existence to rebut the presumption of soundness were inconsistent with the statute, and thus invalid.  Accordingly, the presumption could only be rebutted by clear and unmistakable evidence that the disability pre-existed service and that there was no aggravation.  Id.  

"Clear and unmistakable evidence" is an "onerous evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 39 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

In November 2015, the Veteran's representative noted that the Federal Circuit had held that it's interpretation of § 1111 was a statement of the law as it had always been, and as such, had retroactive application in Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011).  In Jordan v. Nicholson, 401 F.3d 1296, 1298 (Fed. Cir. 2005), the Federal Circuit held that its decision invalidating the provisions of 338 C.F.R. § 3.304(b) could not serve as a basis for finding CUE in prior final decisions no longer open to direct review by the court.  The published Patrick decision did not involve an allegation of CUE, but rather the award of attorney's fees under the Equal Access to Justice Act and whether VA's litigation position was not substantially justified.  However, the Federal Circuit issued an unpublished decision in the Patrick case suggesting that failure to apply both prongs of the standard for rebutting the presumption of soundness in 38 U.S.C.A. § 1111 could constitute CUE in a pre-Wagner Board decision.  Patrick v. Nicholson, 242 Fed. Appx 695 (Fed. Cir. 2007).  

In its memorandum decision, the CAVC found that by basing its decision on a lack of evidence of aggravation, the Board misapplied the presumption of soundness statute in its 1981 decision.  Citing Russel v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The CAVC indicated that this error might form the basis of a CUE motion.  Id.  

The Board concedes that it misapplied the presumption of soundness statute in effect at the time of its May 1981 decision as discussed below.  However, this error of law, when called to the attention of later reviewers, does not compel the conclusion that the result would have been manifestly different but for the error.

Reviewing the facts of this case, the Veteran's service treatment records (STRs) include a February 1977 entrance examination which did not show any back disabilities.  In August 1977, the Veteran reported to his base clinic with complaints of musculoskeletal pain.  He was diagnosed with marked lumbar lordosis, noted as a congenital defect.  He was referred to orthopedic services for a medical board.  An August 1977 orthopedic treatment report noted that the Veteran had back pain since entering service.  The diagnosis was kyphosis.  A September 1977 clinical note showed the Veteran had back pain with marching, prolonged standing, and carrying heavy loads.

A December 1977 medical board report noted a history of an onset of back pain during recruit training.  Physical examination showed an obvious right thoracic scoliosis, with an unusually marked thoracolumbar lordosis.  The thoracolumbar lordosis was described as developmental, symptomatic with training.  The medical board determined that the defect existed prior to service and was neither incurred in, nor aggravated by, the Veteran's period of active service.

In its May 1981 decision, the Board denied the claim for service connection for thoracic lordoscoliosis.  The Board determined that the claimed disability preexisted service, that it was a congenital or developmental defect, and that it was not aggravated by service.  The Board stated that there was an absence of objective evidence to indicate an aggravation by way of a traumatic occurrence during the Veteran's active duty service.  As noted in the CAVC decision, the Board was required to establish by "clearing and unmistakable evidence" that a preexisting condition was not aggravated by service.  Thus, the Board misapplied the presumption of soundness statute in its May 1981 decision.

The Veteran contends that his thoracic lordoscoliosis was aggravated by service.  Of note, an August 1977 service treatment record includes a finding that the Veteran's thoracic lordoscoliosis was a congenital defect.  Additionally, the December 1977 medical board determined that the thoracic lordoscoliosis was developmental.  Service connection is not allowed for a congenital defect or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases within the meaning of the statute.  See 38 C.F.R. §§ 3.303(c), 3.304(b).  

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and 

congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  VAOPGCPREC 82-90 (July 18, 1990).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." Id.; VAOPGCPREC 67-90 (July 18, 1990).  

Congenital or developmental "defects" automatically rebut the presumption of soundness.  38 C.F.R. §§ 3.303(c).  Service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007); Johnson v. Shinseki, 24 Vet. App. 344 (2010). 

While the Veteran contends that his congenital defect was aggravated by service.  Congenital defects are static conditions not subject to aggravation.  CAVC has held that the presumption of soundness does not apply to such defects and they are not subject to service connection.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

While an August 1977 orthopedist report noted that the Veteran had progressively increasing back pain and spinal curvature, the practitioner did not diagnosis the Veteran with any superimposed disease or injury.  Rather, the Veteran was diagnosed with kyphoscholiosis that existed prior to service.  Without a disease or injury that is superimposed over the congenital or developmental defect, service connection is not warranted.

While the Board may have misapplied the presumption of soundness statute in its 1981 decision, the error would not have manifestly changed the outcome; because the presumption of soundness was inapplicable to the Veteran's claimed condition, which was a congenital defect, rather than disease and service connection would not have been possible.  Quirin.



ORDER

The motion for reversal or revision of the May 4, 1981, Board decision to deny entitlement to service connection for thoracic lordoscoliosis on the grounds of CUE is denied.




                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



